Hunter, J.
(dissenting) — The majority supports a laudable purpose — to enable students of certain minority races to enter the University of Washington School of Law in order that ultimately there will be a greater representation of practicing lawyers of those races in the legal profession— with which purpose I do not disagree. This must not be accomplished, however, by clear and willful discrimination against students of other races as the Admissions Committee of the University of Washington School of Law has done in this case by denying admission to the respondent, Marco DeFunis, Jr., to this school, as found by the trial court and amply supported by the record.
This action by the admissions committee of the school of law constitutes arbitrary and capricious action, flaunting the guarantees of the equal protection provisions to all citizens as provided in our state and federal constitutions.
The line of federal cases cited by the majority are not in point. They stand for the proposition that full opportunity for education be afforded to students of all races; whereas, *68the present case ■ denies the opportunity of education to students of one race to make room for students of other races and with lesser qualifications.
I would affirm the trial court, directing the admissions committee to admit the respondent, Marco DeFunis, Jr., to the University of Washington School of Law.
Hale, C.J., concurs with Hunter, J.
Petition for rehearing denied May 16, 1973.